DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This non-final rejection is issued in response to applicant’s claim set received 08/26/2020.  Currently, claims 1-17 are pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 8,043,288 to Dando et al.
Regarding claim 1, Dando discloses a handle assembly (2) for supporting and controlling a steerable catheter (6), said handle assembly comprising:
a handle (4) extending about a longitudinal axis from a proximal end (10) to a distal end (8);
a lumen (120) extending through said handle along the longitudinal axis (column 8 lines 1-7) to a distal tip (22) extending outwardly from and terminating in spaced relationship with said distal end of said handle (see fig. 1, 22 is spaced from distal end (8) of handle);
a pair of control wires (82) interconnected to said distal tip and extending through said lumen and into said handle (column 8 lines 5-7, 14-19);
a lever assembly (12, 52; the examiner notes 52 is made of up 3 main parts, 53, 78, and 88, and those parts are made up of subparts as described in column 12 lines 28-column 13 lines 4, and with respect to figures 12 & 13) disposed at least partially within said handle (figs. 1 & 12, column 11 lines 27-29) and including a lever (12) rotatable about a lever axis (defined by axis line in figure 12, through 13; column 12 line 14) to control deflection of said distal tip of said lumen (column 12 lines 21-27); and
said lever assembly including a first gear assembly (66, 68) and a second gear assembly (66, 68; column 13 lines 29-30, each arm has a respective gear) disposed in opposing relationship to one another and offset relative to the longitudinal axis (fig. 13) for allowing said lumen to pass therebetween and each of said first and second gear assemblies interconnected to a respective one of said pair of control wires C9olumn 14 lines 2-11) for individually pulling said control wires in response to rotation of said lever (column 12 line 23-27).
Regarding claim 17, Dando discloses the  handle assembly of claim 1, further comprising: said lumen (120) including a receiving end (proximal end of catheter, 6; 120 is within 6) disposed adjacent said proximal end of said handle (column 6 lines 46-47); and 
a valve assembly (14) disposed adjacent said proximal end (10) of said handle and in sealed fluid communication with said receiving end (column 6 line 51-56, via 15 to 6; fluid lumen 116 is also within 6; the claim does not require fluid communication with the lumen of the wires, only with the receiving end of the lumen, which is the proximal end of 6) opposite said distal tip (22) of said lumen for allowing a medical device to be received at said receiving end and passed through said lumen and towards said distal end for use during a medical procedure on a patient. (Column 6 line 63-65: the examiner notes the port is for a fluid source, but also notes that the port is capable of receiving a medical device therein, including any device that would fit within a catheter, such as a guidewire, based upon the needs of the particular procedure being performed.)
Allowable Subject Matter
Claims 2-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The subject matter not found includes the specific claimed arrangement of the gear assemblies and pulley assemblies together, in combination with the other features of the claims.
Other art such as US 2011/0270172 to Selkee discloses various pulley features (72a, 72b) within a handle, but do not disclose the gear assemblies as claimed.  The examiner finds no motivation to combine various features in an obvious manner to arrive at applicant’s claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A SNYDER whose telephone number is (571)272-6486. The examiner can normally be reached 8:00am - 4:00pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELISSA A SNYDER/Examiner, Art Unit 3783    
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783